Citation Nr: 0923124	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  02-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the legs and head.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel








INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 1943 to July 1945.  The case is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was initially before the Board on appeal from an April 
2000 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  In a July 2003 decision, the Board (in 
pertinent part) denied service connection for residuals of 
shrapnel wounds of the legs and head.  

The Veteran appealed the Board's decision to the Court, and 
in a December 2005 memorandum decision, the Court (in 
pertinent part) vacated that part of the Board's decision 
that denied service connection for residuals of shrapnel 
wounds of the head and legs and remanded it for 
readjudication.  This matter was before the Board in October 
2006 and June 2008 when it was remanded for additional 
development.


FINDING OF FACT

It is not shown that the Veteran now has any residuals of 
head and/or leg shrapnel wound injuries in service.


CONCLUSION OF LAW

Service connection for residuals of shrapnel wounds to the 
legs and head is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran was provided VCAA notice by letters in January 
2007 and December 2007.  The letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The December 2007 letter also 
provided the Veteran notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, the claim was readjudicated.  
See February 2008 Supplemental Statement of the Case (SSOC).  
The Veteran has had ample time to respond/supplement the 
record.

Regarding VA's duty to assist, searches for the Veteran's 
service treatment records (STRs), morning reports and daily 
sick call reports at the National Personnel Records Center 
(NPRC) were unsuccessful.  Available post-service treatment 
records have been secured.  There is no further medical 
evidence to obtain.  In addition, the Board has considered 
whether an examination to determine nexus was necessary and 
found that because no evidence of disability was presented, 
an examination was not necessary.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

An Affidavit for Philippine Army Personnel dated April 29, 
1946, reports "none" in the section for listing any wounds or 
illnesses incurred during active duty service.  Searches for 
the Veteran's STRs, morning reports and daily sick call 
reports at the NPRC yielded negative responses.

In December 1999, the Veteran submitted a claim for service 
connection for residuals of shrapnel wounds to the legs and 
head.  He maintains that on May 7, 1945 he underwent surgery 
for shrapnel wounds of the head and legs in an Army Field 
Hospital in the Philippines.  He identified a Dr. Antonio 
Munoz and a Dr. Cordero as doctors in his regiment, and 
indicated that both doctors had died years ago. 

In January and December 2007 letters, the RO requested the 
Veteran to provide the complete addresses for these deceased 
physicians, as well as the first name of Dr. Cordero.  The 
Veteran did not respond to these requests for information. 

In an October 2008 letter, the RO requested the Veteran to 
provide copies of any treatment records he may have from Drs. 
Munoz and Cordero.  In a December 2008 letter, the RO 
requested the Veteran to provide the first name of Dr. 
Cordero.  The Veteran did not respond to these requests for 
information.

A January 2009 formal finding notes that the RO was unable to 
obtain evidence verifying that Antonio Munoz and Mr. Cordero 
were Army doctors in the Philippines in 1945.  Specifically, 
the RO identified three veterans named Antonio Munoz; 
however, one was an infantryman and the other two both had 
enlisted service numbers (inductees) and therefore were not 
likely to be medical officers.  Additional development was 
hampered by the loss of Army files for the time periods in 
question in a 1973 fire at the NPRC as well as the Veteran's 
failure to provide requested information as noted above. 
Post-service private medical reports submitted by the Veteran 
contain no mention of head or leg injuries or residuals of 
such injuries.

Lay statements from three fellow veterans show they have 
personal knowledge of the Veteran sustaining shrapnel wounds 
in his legs and head in 1945.  They report he was taken to a 
U.S. Army Field hospital for treatment of the injuries.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
The file contains no medical evidence of treatment for 
shrapnel wounds in an Army field hospital.  As the record 
shows the Veteran's STRs are missing, VA has a heightened 
duty to assist him in developing his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In 
the case at hand, VA has fulfilled this duty.  As noted 
above, although unsuccessful, VA made reasonable efforts to 
obtain the records identified by the Veteran on numerous 
occasions.  See 38 U.S.C.A. § 5103A(b)(1).  There do not 
appear to be any further alternate sources where the alleged 
medical records could be sought.  In this regard it is also 
noteworthy that the Court's December 2005 decision had 
indicated that VA had failed its heightened duty to assist in 
this case by not seeking morning report or daily sick call 
records or confirming the identities of the named providers 
(presumably for purposes of assessing credibility of the 
Veteran because if they were army doctors, as alleged, they 
would not have personally possessed any pertinent records, 
and would, if still alive, have been expected to have recall 
of someone they treated on a one time basis 60 years prior).  
It has been certified that records of morning reports, daily 
sick call records for the Veteran are unavailable.  
Furthermore, exhaustive development (see January 2009 
memorandum) has established that there is no record that 
persons as named by the Veteran, and identified by the 
Veteran as U.S. Army doctors who provided him care in a field 
hospital in 1945, had actually served as U.S. army doctors.  
Moreover, in the April 1946 Affidavit for Philippine Army 
Personnel, the Veteran had reported that he incurred no 
wounds or illnesses prior to his return to military control.  
Finally, there is no postservice medical evidence of the 
claimed disability.

Lay statements from the Veteran's fellow soldiers support his 
assertions with regard to leg and head shrapnel injuries.  
While the Veteran and his comrades are competent to testify 
that the Veteran sustained shrapnel injuries, as laypeople, 
they are not competent to diagnose current disability or to 
attribute any current disabilities to service, or to injuries 
therein.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
cases such as this, where competent medical evidence of 
current disability and causation is essential, lay statements 
alone are not sufficient to establish a claim for service 
connection.  See Espiritu, supra.; see also Jandreau v. 
Nicholson, 492 F 3d 1372 (Fed. Cir. 2007)(Lay evidence can be 
competent to establish a diagnosis of a condition when it is 
one subject to lay observation.)  Here, none of the lay 
affidavits submitted by the Veteran reports a "lay 
observable" shrapnel wound residual disability, e.g., an 
entry wound scar.  

In short, there is no contemporaneous evidence showing the 
Veteran sustained shrapnel wounds to the legs and head in 
service, and no competent lay or medical evidence of a 
current disability that could be linked to shrapnel injuries 
in service.

The preponderance of the evidence is against the Veteran's 
claim.  Accordingly, it must be denied.


ORDER

Service connection for residuals of shrapnel wounds to the 
legs and head is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


